Citation Nr: 0503758	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  97-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dizziness with blackouts.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1946 to March 1947.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a remand of the United States Court 
of Appeals for Veterans Claims (Court) by Order dated 
February 20, 2001.  This matter was originally on appeal from 
an October 1996 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Los Angeles, California 
and a July 1999 decision of the Board.

In July 1999, the Board affirmed the October 1996 RO 
determination.  The veteran subsequently appealed the Board's 
denial to the Court.  In a February 2001 Order, the Court 
vacated the July 1999 Board decision on the basis that a 
remand was required due to the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (Nov. 9, 2000)("VCAA").

In June 2002, the Board granted the veteran's request to 
reopen his claims for service connection for dizziness with 
blackouts and a back condition.  In June 2003, the Board 
remanded the case to ensure that the veteran was notified of 
the applicable provisions of the VCAA.

In February 1999, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.




FINDINGS OF FACT

1.  A disability manifested by dizziness with blackouts is 
not related to active service.

2.  A back disability is not related to active service.


CONCLUSIONS OF LAW

1.  A disability manifested by dizziness with blackouts was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2004).

2.  A back disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

Pursuant to the Board's June 2003 Remand, the RO 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below and issued a supplemental statement of the case.  Based 
on the foregoing actions, the Board finds that the RO 
complied with the Board's June 2003 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In June 2003, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA was responsible for obtaining all Federal and VA records 
and would attempt to obtain other evidence if identified by 
the veteran.  While the June 2003 notice letter did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, he was informed to 
either submit additional evidence in support of his appeal or 
identify additional evidence so that VA could attempt to 
obtain it.  The Board finds that the veteran was sufficiently 
put on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, in a rating decision dated in 
October 1996, the RO denied the veteran's request to reopen 
his claims of entitlement to service connection for dizziness 
with blackouts and for a back condition.  Only after that 
rating action was promulgated did the RO, in June 2003, 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate his claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
June 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
retransfer and recertification of his case to the Board, and 
the content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and private 
medical records identified by the veteran.  The veteran was 
afforded a VA examination in connection with his claims.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

Finally, the Board notes that the veteran's service medical 
records are unavailable and may have been destroyed in the 
National Personnel Records Center (NPRC) 1973 fire.  The 
Board realizes that in cases such as these VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claim was undertaken with this duty 
in mind.  

The Board notes that the veteran's 1947 separation 
examination is of record.  The Board further notes that the 
veteran's claims for service connection have not been denied 
solely because of the absence of his service medical records, 
but rather because of the absence of competent medical 
evidence a link between the veteran's disabilities and his 
period of active service.
 
II.	Service Connection

The veteran contends that he suffers from dizziness, 
blackouts, and back pain as a result of boxing and 
experiencing many blows to his head while in the service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis or organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's separation qualification record indicated that 
the veteran's military occupation was an entertainment 
specialist and noted that he was assigned to the Special 
Services Branch in Japan and participated in boxing matches 
for the entertainment and recreations of troops in the area.

A.	Disability manifested by dizziness with blackouts

The competent medical evidence of record shows that the 
veteran is currently diagnosed with transient light-
headedness most likely based upon orthostatic hypotension.  
At the November 2002 VA examination, the veteran described 
events occurring one to two times per week of momentary blood 
rush to the head and spots before his eyes when standing up 
or when standing for a period of time.  Thus, medical 
evidence of a current disability is shown by the evidence of 
record.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's separation examination report indicates that in 
February 1947, the veteran's neurological diagnosis was 
normal.  Thus, there is no medical evidence that shows that 
the veteran suffered from any neurological problems during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The medical 
evidence of record also fails to show the onset of 
neurological problems within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  Rather, the earliest documented 
evidence of neurological problems is noted in November 1975 
when the veteran presented with complaints of dizziness and 
blackout.  The veteran reported that he had blacked out 
before when stooping over and that he had hypertension 4-5 
years previous but was not at that time being treated.  
Diagnosis was dizziness and syncope probably secondary to 
hypertension.

The Board notes that even assuming acute episodes of 
dizziness and blackouts were shown in service, there is no 
competent medical evidence of record that links the veteran's 
dizziness or blackouts to any incident of service.  At the 
November 1979 VA neurological examination, the veteran was 
diagnosed with blackouts of undetermined etiology.  A note at 
the end of the report stated, "In spite of the poor history 
it is possible that some of the [veteran's] complaints of 
dizziness, postural near faintness, etc., are related to 
irregular and not closely regulated antihypertensive 
medication since 1962."

The November 2002 VA examiner stated, "The [veteran's] 
neurological examination reveals no evidence of abnormality 
of vestibula or central neurological function.  The file has 
been reviewed and there are no features that further clarify 
his complaints.  The phenomena described is not that of 
vestibulopathy, but is most likely based upon transient 
minimal and insignificant orthostatic hypotension.  It is not 
likely that diabetes/diabetic autonomic neuropathy 
contributed to the global picture.  Even though involvement 
has been present for many years."  The diagnoses included 
transient light-headedness, possibly orthostatic, etiology 
unknown and history compatible with seizure in the 1940s.

Although the veteran contends that his disability manifested 
by dizziness with blackouts is related to his service, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
disability to any incident or incidents of service, service 
connection for a disability manifested by dizziness must be 
denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

B.	Back Disability

The competent medical evidence of record shows that the 
veteran is currently diagnosed with osteoarthrosis of the 
lumbar spine.  The medical evidence shows that the veteran 
suffers from chronic back pain.  Thus, medical evidence of a 
current chronic disability is shown by the evidence of 
record.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's separation examination and report indicates 
that the veteran's musculoskeletal system was evaluated as 
normal at separation.  Thus, there is no medical evidence 
that shows that the veteran suffered from any neurological 
problems during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  The medical evidence of record also fails to show the 
onset of back problems within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  Rather, the earliest documented 
evidence of back problems is noted in 1974 when he presented 
with complaints of a rash on his neck and pain in left leg 
and lower back.  The veteran reported that he started a job 
and he was doing a lot of lifting and walking.  The diagnosis 
was muscle strain.

The Board notes that even assuming acute episodes of back 
pain in service, there is no competent medical evidence of 
record that links the veteran's back disability to any 
incident of service.  The January 2003 VA examiner's 
impression was, "Relation of back to the [veteran's] 
osteoarthrosis and injury in service in uncertain given the 
fact that he injured his back previous to the service 
according to the notes.  Also he worked in a manual job up 
until, in 1981, in another note he appears still to be 
working in 1982.  This is 35 years since his leaving the 
service.  The [veteran] is also overweight which could 
contribute to his back condition.  The service connection of 
this [veteran] with osteoarthrosis of the lumbar spine as 
regard to the discomfort with it is uncertain.

Although the veteran contends that his back disability is 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no competent medical evidence that 
links the currently diagnosed back disability to any incident 
or incidents of service, service connection for a back 
disability must be denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  Entitlement to service connection for a disability 
manifested by dizziness with blackouts is denied.

2.  Entitlement to service connection for a back disability 
is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


